Cockrell, J.
— This is an appeal from an interlocutory order, refusing a temporary injunction against the performance of a contract between the county of DeSoto and a partnership known as The Read-Parker Construction Company for building a court house. The order was based upon the finding that the former court house had been torn down and the contractors had expended about one-half the amount of their bid, when the injunction was asked; the validity of the contract in many of its features was not adjudged upon at this summary hearing, and we shall likewise pass them over as premature, or perhaps not requiring immediate action. There is, however, one provision as to which we feel the complainant was entitled to a restraining order. The so-called “warrants” to he issued by the county to the contractors are without authority of law, partaking rather of the nature of bonds, which may only be issued by a vote, of the county, and it is not safe to say that these “warrants” are non-negotiable and maybe defended against in the hands of others. It is *542admitted that they have illegal provisions, and yet the county commissioners seek to estop the county from asserting any defense to them. While it is true they are payable out of a designated fund to be thereafter levied, a special court house tax, yet it may be debatable, whether in the language of the Negotiable Instrument Law, the language of the warrants may not be construed as an indication of a particular fund out of which re-imbursement is to be made;” negotiability as applied to municipal securities is in some respects unique, and the safer course is to avoid the possibility of future litigation.
The order is reversed, with directions to modify as above indicated.
Whitfield, C. J., and Taxlor, Shackleford and Hooker, J. J., concur.